Case 1:18-cv-00015-HCN-EJF Document 26-4 Filed 07/30/19 Page 1 of 4




                EXHIBIT C
      Case 1:18-cv-00015-HCN-EJF Document 26-4 Filed 07/30/19 Page 2 of 4


                                                                      urAHAPPaw?£ COURT

             IN THE SUPREME COURT OF THE STATE OF UTAH


                                    —ooOoo—



State of Utah,

             Appellee,

V.                                                         Case No. 20150632-SC

Douglas A. Lovell,

             Appellant.




                                      ORDER


       This matter is before the Court on Appellant's motion for a temporary
remand pursuant to Rule 23B of the Rules of Appellate Procedure. The State has
filed a response indicating it has no objection to a remand for the purpose of
addressing a portion of the motion's request.

       The motion is granted in part and denied in part. The motion is granted in
part as follows:

       The matter is temporarily remanded for an evidentiary hearing on the
issues enumerated below. The trial court is to make all findings of fact necessary
to resolve:

      1. Whether attorney Sean Young performed deficiently
      (a) in not interviewing, preparing, and examining the following mitigation
      witnesses: Rebecca Douglas, Holly Rae Neville, John Newton, Kent Tucker,
      Chuck Thompson, and Gary Webster;

      (b) In not calling the following potential mitigation witnesses to testify:


                                                                    NEWTON000121
       Case 1:18-cv-00015-HCN-EJF Document 26-4 Filed 07/30/19 Page 3 of 4




       Colleen Bartell, Richard Boyer, Leon Denny, Amy Humphrey, Judy
       Humphries, Tony Milar, Russell Minas, Debra Motteshard, Brent
       Scharman, and Betty Tucker, Blake Nielsen, Jack Ford, Brian Morris, and
       Paul Kirkpatrick;

       (c) in not adequately cross-examining Carl Jacobsen;

       (d) in not adequately assisting and preparing Marissa Sandall-Barrus in
       her role as a mitigation specialist; and

       (e) in not timely or adequately objecting to the alleged obstruction of, or
       interference with, testimony from John Newton, Chuck Thompson, Gary
       Webster, Richard Boyer and Brent Scharman by attorneys representing the
       Church of Jesus Christ of Latter-day Saints.

       2. Whether Lovell was prejudiced by Young's deficient performance, if
       any.


       The motion is denied in part insofar as it requests relief or findings on
remand that are not within the scope of Rule 23B, such as requests for additional
funding and direct challenges to third party intervention not premised on a claim
that counsel was ineffective in failing to object. The Court also declines to grant
the motion with respect to allegations that are presently inadequately supported
in the motion or that were stated in the reply to the State's response but were not
stated in the initial motion.

       Pursuant to Rule 23B(c), the district court should complete the proceedings
on remand within 90 days of this order absent a finding of good cause. Appellate
briefing and argument will be stayed pending the proceedings on temporary
remand.


                                             FOR THE COURT:




Date                                         Thomas R. Lee
                                             Associate Chief Justice


                                                                   NEWTON000122
      Case 1:18-cv-00015-HCN-EJF Document 26-4 Filed 07/30/19 Page 4 of 4




                             CERTIFICATE OF SERVICE

I hereby certify that on March 6, 2017, a true and correct copy of the foregoing ORDER
was deposited in the United States mail or was sent by electronic mail to be delivered
to:

MARK C. FIELD
AARON MURPHY
markfield@utah.gov
aaronmurphy@utah. gov

SAMUEL P. NEWTON
sam@snewtonlaw.com

HONORABLE MICHAEL D. DIREDA
SECOND DISTRICT, OGDEN DEPT
ATTN: MAUREEN MAGAGNA
maureem@utcourts. gov

SECOND DISTRICT, OGDEN DEPT
ATTN: MAUREEN MAGAGNA
maureem@utcourts.gov




Case No. 20150632
SECOND DISTRICT, OGDEN DEPT, 921900407




                                                                      NEWrON000123
